Citation Nr: 0604791	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  01-06 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
headaches.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ulcer disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions dated in January 2001 and June 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In March 2003, the veteran 
elected an informal conference in lieu of a personal hearing.  
The conference took place in March 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit(s) sought.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d)) (2005).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 
3.159(c)(1-3)).  

In the instant appeal, the record contains an October 1993 
letter from a private gastroenterologist addressed to the 
Social Security Administration, Department of Disability, 
stating that the veteran should be considered disabled from 
1988 due to gastrointestinal problems.  Also on file is a 
November 2000 VA examination report containing the veteran's 
report of being on Social Security since 1993.  Although the 
claims file presently contains numerous VA medical records, 
as well as some private medical records submitted by the 
veteran and his representative in support of the currently 
pending claims, the record is incomplete since no attempt has 
been made to obtain the veteran's records from the Social 
Security Administration.  Due to the possible relevance that 
these records may have on the veteran's claims, VA must make 
an attempt to obtain them.  See 38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3)). 

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
veteran's claim(s) for disability 
benefits, including his 1993 claim, along 
with the underlying medical records 
considered in reaching decision(s) 
involving the veteran.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the currently pending claims may be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


